 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. GRADFORD,                             No. 1:20-cv-00543-NONE-EPG (PC)

12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
13           v.                                        MOTION FOR RECONSIDERATION

14    F. VELASCO, et al.,                              (Doc. Nos. 40, 41)

15                       Defendants.

16

17

18          Plaintiff William J. Gradford is a former pretrial detainee proceeding pro se and in forma

19   pauperis in this civil-rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to

20   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 2, 2021, plaintiff filed a document entitled “request as to authenticate witnesses

22   signed statements attached to original complaint and submit into evidence (admissible).” (Doc.

23   No. 37.) On April 14, 2021, plaintiff filed a document entitled “request [for] leave.” (Doc. No.

24   39.) On April 16, 2021, the assigned magistrate judge entered findings and recommendations,

25   recommending that plaintiff’s request to authenticate (Doc. No. 37) be denied without prejudice

26   as premature and that plaintiff’s request for leave (Doc. No. 39) be denied without prejudice

27   because it requests no specific relief. (Doc. No. 40 at 2.) Those findings and recommendations

28   were served on the parties and contained notice that any objections thereto were to be filed within
                                                       1
 1   fourteen (14) days after service. (Id. at 1-2.)

 2           The same day that the assigned magistrate judge entered findings and recommendations,

 3   plaintiff filed a motion for reconsideration. (Doc. No. 41.) The motion stated, in its entirety,

 4   “Request for Reconsideration by the DISTRICT COURT of Magistrate Judge’s Ruling.” (Id.)

 5   This filing implicates review of a magistrate judge’s order under Federal Rule of Civil Procedure

 6   72(a), which requires “[t]he district judge in the case [to] consider timely objections and modify

 7   or set aside any part of the order that is clearly erroneous or is contrary to law.” However, review

 8   under this provision is foreclosed by plaintiff’s failure to identify the order that he is objecting to

 9   and to list any objections in his filing.

10           In addition, on May 6, 2021, plaintiff filed a document entitled “objections to magistrate

11   judge findings and recommendations.” (Doc. No. 55). However, because plaintiff did not

12   actually list any objections in the body of the filing, it is unclear whether he is objecting to the

13   findings and recommendations at issue here, (Doc. No. 40), or to later findings and

14   recommendations, (Doc. No. 50).

15           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

16   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

17   court finds the findings and recommendations to be supported by the record and proper analysis.

18           Accordingly,

19                1. The findings and recommendations issued by the magistrate judge on April 16,

20                   2021, (Doc. No. 40), are ADOPTED IN FULL;

21                2. Plaintiff’s request to authenticate, (Doc. No. 37), is DENIED without prejudice;

22                3. Plaintiff’s request for leave, (Doc. No. 39), is DENIED without prejudice; and
                  4. Plaintiff’s motion for reconsideration, (Doc. No. 41), is DENIED.
23

24   IT IS SO ORDERED.

25       Dated:     May 20, 2021
                                                         UNITED STATES DISTRICT JUDGE
26
27

28
                                                         2
